      Case 19-29693                 Doc 17        Filed 01/23/20 Entered 01/23/20 23:39:40                   Desc Imaged
                                                  Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              David A Hayes                                               Social Security number or ITIN   xxx−xx−7693
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Sherry A Hayes                                              Social Security number or ITIN   xxx−xx−5996
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 19−29693



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           David A Hayes                                                 Sherry A Hayes


           January 21, 2020                                               For the court: Jeffrey P. Allsteadt, Clerk
                                                                                         United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 19-29693         Doc 17     Filed 01/23/20 Entered 01/23/20 23:39:40           Desc Imaged
                                     Certificate of Notice Page 2 of 5




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 19-29693        Doc 17    Filed 01/23/20 Entered 01/23/20 23:39:40             Desc Imaged
                                       Certificate of Notice Page 3 of 5
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-29693-JSB
David A Hayes                                                                           Chapter 7
Sherry A Hayes
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: admin                  Page 1 of 3                   Date Rcvd: Jan 21, 2020
                               Form ID: 318                 Total Noticed: 86


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 23, 2020.
db/jdb         +David A Hayes,    Sherry A Hayes,    799 Royal Saint George,     Unit 600,
                 Naperville, IL 60563-2991
28305707       +5/3 Bank,    PO Box 9013,    Addison, TX 75001-9013
28305708       +5/3 Bank Morgage Company,     Bankruptcy Department,     5050 Kingsley Dr. 1MOBBW,
                 Cincinnati, OH 45227-1115
28305716       +ATG Credit,    1700 W Cortland St,    Ste 2,    Chicago, IL 60622-1131
28305710       +Alltran Education, Inc.,     PO Box 702220,    Tulsa, OK 74170-2220
28305711        American Coradius International LLC,      2420 Sweet Home Road,    Suite 150,
                 Amherst, NY 14228-2244
28305712       +American Family Insurance,     6000 American Parkway,     Madison, WI 53783-0002
28305714       +Ars /Account Resolution Services,     1643 Harrison Pkwy Ste 1,     Sunrise, FL 33323-2857
28305717        Aurora Emergency Associates,     3429 Regal Drive,     Alcoa, TN 37701-3265
28305718       +Bank of America,    Bankruptcy Department,     PO Box 982284,    El Paso, TX 79998-2284
28305722        CB/The Children’s Place,     Bankruptcy Department,     PO Box 183043,   Columbus, OH 43218-3043
28305725        City of Aurora,    PO Box 457,    Wheeling, IL 60090-0457
28305726       +City of Napererville,     Police Department,    1350 Aurora Ave,    Naperville, IL 60540-6206
28305727       +City of West Chicago,     475 Main Street,    City Hall,    West Chicago, IL 60185-2840
28305729       +College of DuPage,    301 S Swift Road,     Addison, IL 60101-1495
28305728       +College of DuPage,    425 Fawell Blvd.,     Glen Ellyn, IL 60137-6599
28305732        Commonwealth Edison-Care Center,     Bankruptcy Department,     PO Box 6113,
                 Carol Stream, IL 60197-6113
28305737       +Dreyer Medical Clinic,     28582 Network Place,    Chicago, IL 60673-1285
28305738       +Dupage County Circuit Court,     PO Box 707,    Wheaton, IL 60187-0707
28305740       +Elgin Community College,     SRC Bldg., Student Acct.,     1700 Spartan Dr.,   Elgin, IL 60123-7189
28305741       +Empact Emergency Phys, LLC,     Dept 20-7009,    PO Box 5997,    Carol Stream, IL 60197-5997
28305743       +Fed Loan Serv,    Po Box 60610,    Harrisburg, PA 17106-0610
28305745       +Hunter Glen Apartments,     245 N Oakhurst Dr,    Aurora, IL 60504-6614
28305749       +Illinois Tollway Headquarters,     2700 Ogden Ave.,     Downers Grove, IL 60515-1703
28305752       +Just Energy,    PO Box 5598,    Chicago, IL 60680-5545
28305753       +Liberty Mutual,    175 Berkeley St.,     Boston, MA 02116-3350
28305755       +Mbb,    1460 Renaissance Dr,    Park Ridge, IL 60068-1331
28305758        Municollofam,    3348 Ridge Road,    Lansing, IL 60438-3112
28305759        NCC (Nationwide Credit & Collection,      815 Commerce Drive,    Suite 270,
                 Oak Brook, IL 60523-8852
28305761       +Orozco Services,    1027 Claim Street,     Aurora, IL 60505-2901
28305763       +PNC Bank,    Bankruptcy Departmart,     222 Delaware Ave,    Wilmington, DE 19801-1637
28305762        Pathology Assoc. of Aurora, LLC,     5700 Southwyck Blvd.,     Toledo, OH 43614-1509
28305764       +Progressive Insurance Company,     6300 Wilson Mills Rd.,     Mayfield Village, OH 44143-2182
28305765       +Pushime Siqeca,    1203 Whispering Hills Court,     1A,    Naperville, IL 60540-4163
28305766        Real Property Management,     28610 Illinois 59 #8,     Warrenville, IL 60555
28305767        Rush Copley Medical Group,     1256 WATERFORD DR,    Suite 230,    Aurora, IL 60504-4511
28305768       +Short Term Loans,    1977 DOUGLAS RD,     Montgomery, IL 60538-2470
28305774        Tbom/Total Crd,    5109 S. Broadway Ln.,     Sioux Falls, SD 57108
28305775       +The Bank of Missouri,     P.O. Box 105555,    Atlanta, GA 30348-5555
28305776       +The General Insurance Company,     22333 Classic Ct,     Barrington, IL 60010-5907
28305778       +U haul,    195 S. Rt. 59,    Aurora, IL 60504-7908
28305783        US Dept of ED/GSL/ATL,     PO Box 4222,    Iowa City, IA 52244
28305779        Unitypoint Clinic,    PO Box 1455,    Des Moines, IA 50306-1455
28305787        VNA Health Care,    400 North Highland Ave,     Aurora, IL 60506-3814
28305784        Valley Imaging Consultants, LLC,     2 Meridian Blvd,     Reading, PA 19610-3202
28305785        Vengroff, Williams & Associates, In,      PO Box 4155,    Sarasota, FL 34230-4155

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QBPHELMS.COM Jan 22 2020 08:58:00       Brenda Porter Helms, ESQ,     The Helms Law Firm, P.C.,
                 3400 West Lawrence,    Chicago, IL 60625-5104
28305706       +E-mail/Text: vesna@1fd.org Jan 22 2020 05:09:28        1st Family Dental of Fox Valley,
                 55 S. Commons Dr.,    Aurora, IL 60504-4432
28305715       +EDI: CINGMIDLAND.COM Jan 22 2020 08:58:00       AT&T,    Bankruptcy Department,
                 5407 Andrew Highway,    Midland, TX 79706-2851
28305709        EDI: AFNIRECOVERY.COM Jan 22 2020 08:58:00       Afni,    1310 Martin Luther King Drive,
                 PO Box 3517,   Bloomington, IL 61702-3517
28305713       +E-mail/Text: documents@apellesnow.com Jan 22 2020 05:13:55        Apelles,    3700 corporate Drive,
                 Suite 240,   Columbus, OH 43231-5001
28305719       +E-mail/Text: bk@blittandgaines.com Jan 22 2020 05:11:14        Blitt and Gaines, P.C.,
                 Bankrupty Department,    661 N. Glenn Ave.,    Wheeling, IL 60090-6017
28305720        EDI: CAPITALONE.COM Jan 22 2020 08:58:00       Cap One,    15000 Capital One Dr,
                 Richmond, VA 23238
28305723       +EDI: CCS.COM Jan 22 2020 08:58:00      CCS,    725 Canton St.,    Norwood, MA 02062-2679
28305721       +EDI: CAPITALONE.COM Jan 22 2020 08:58:00       Cap One,    10700 Capital One Way,
                 Richmond, VA 23060-9243
28305724       +E-mail/Text: bankruptcynotices@aurora-il.org Jan 22 2020 05:13:36        City of Aurora,
                 Finance Department-Red Light Camera,    44 East Downer Place,     Aurora, IL 60505-3302
        Case 19-29693        Doc 17    Filed 01/23/20 Entered 01/23/20 23:39:40              Desc Imaged
                                       Certificate of Notice Page 4 of 5


District/off: 0752-1           User: admin                  Page 2 of 3                   Date Rcvd: Jan 21, 2020
                               Form ID: 318                 Total Noticed: 86


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28305730        EDI: COMCASTCBLCENT Jan 22 2020 08:58:00        Comcast,    PO Box 3002,
                 Southeastern, PA 19398-3002
28305731       +EDI: WFNNB.COM Jan 22 2020 08:58:00       Comenity Capital Bank/THE,      PO Box 182120,
                 Columbus, OH 43218-2120
28305733        E-mail/Text: bankruptcy@consumerportfolio.com Jan 22 2020 05:12:49
                 Consumer Portfolio Service,    Bankruptcy Department,      PO Box 57071,    Irvine, CA 92619-7071
28305734       +EDI: CONVERGENT.COM Jan 22 2020 08:58:00        Convergent Outsourcing,     Po Box 9004,
                 Renton, WA 98057-9004
28305735       +EDI: CCS.COM Jan 22 2020 08:58:00       Credit Collection Services,      PO Box 447,
                 Norwood, MA 02062-0447
28305736        EDI: CMIGROUP.COM Jan 22 2020 08:58:00        Credit Management,    Bankruptcy Department,
                 6080 TENNYSON PKWY,    Plano, TX 75024-6002
28305739       +EDI: ECMC.COM Jan 22 2020 08:58:00       ECMC,    111 Washington Ave S,
                 Minneapolis, MN 55401-6800
28305742       +E-mail/Text: bknotice@ercbpo.com Jan 22 2020 05:12:40         ERC/Enhanced Recovery Corp,
                 8014 Bayberry Rd,    Jacksonville, FL 32256-7412
28305744       +EDI: PHINHARRIS Jan 22 2020 08:58:00       Harris & Harris, Ltd,     111 West Jackson Blvd,
                 Suite 400,    Chicago, IL 60604-4135
28305757        E-mail/Text: bankruptcynotifications@ihmvcu.org Jan 22 2020 05:13:24
                 Mississippi Valley Credit Union,     2101 52nd Ave,     Moline, IL 61265
28305747        E-mail/Text: rev.bankruptcy@illinois.gov Jan 22 2020 05:12:16
                 Illinois Department of Revenue,     Bankrtupcy Section,     PO Box 19035,
                 Springfield, IL 62794-9035
28305746        E-mail/Text: rev.bankruptcy@illinois.gov Jan 22 2020 05:12:16
                 Illinois Department of Revenue,     Bankruptcy Department,     PO Box 64338,
                 Chicago, IL 60664-0338
28305748        E-mail/Text: rev.bankruptcy@illinois.gov Jan 22 2020 05:12:16         Illinois Dept. of Revenue,
                 Bankruptcy Unit,    P.O. Box 19035,    Springfield, IL 62794-9035
28305750        EDI: IRS.COM Jan 22 2020 09:03:00       IRS,    Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
28305751        EDI: JEFFERSONCAP.COM Jan 22 2020 08:58:00        Jeffersncp (Jefferson Capital Syste,
                 Bankruptcy Department,    16 McLeland Rd.,     Saint Cloud, MN 56303
28305751        E-mail/Text: JCAP_BNC_Notices@jcap.com Jan 22 2020 05:13:10
                 Jeffersncp (Jefferson Capital Syste,     Bankruptcy Department,     16 McLeland Rd.,
                 Saint Cloud, MN 56303
28305754       +E-mail/Text: LTDBankruptcy@ltdcommodities.com Jan 22 2020 05:14:38          LTD Commodities,
                 2800 Lakeside Drive,    Bannockburn, IL 60015-1280
28305756       +EDI: MID8.COM Jan 22 2020 08:58:00       Midland Funding, LLC,     Bankruptcy Department,
                 PO Box 2011,    Warren, MI 48090-2011
28305760       +E-mail/Text: bankrup@aglresources.com Jan 22 2020 05:09:14         Nicor Gas,    ALL MAIL GOES TO,
                 Bankruptcy Dept. PO Box 549,    Aurora, IL 60507-0549
28305770        EDI: NEXTEL.COM Jan 22 2020 08:58:00       Sprint Nextel Correspondence,      Attn: Bankruptcy Dept.,
                 PO BOX 7949,    Overland Park, KS 66207
28305771        EDI: RMSC.COM Jan 22 2020 09:03:00       SYNCB/JC PENNEY DC,     PO Box 965007,
                 Orlando, FL 32896-5007
28305772        EDI: RMSC.COM Jan 22 2020 09:03:00       SYNCB/Pay Pal,     Bankrupcty Notice,    P.o Box 965005,
                 Orlando, FL 32896-5005
28305769       +E-mail/Text: bankruptcy@speedyinc.com Jan 22 2020 05:11:11         Speedy Cash,
                 Bankruptcy Department,    8400 E. 32nd Street N,     Bel Aire, KS 67226-2608
28308804       +EDI: RMSC.COM Jan 22 2020 09:03:00       Synchrony Bank,     c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
28305773        EDI: AISTMBL.COM Jan 22 2020 08:58:00        T-Mobile USA, Inc.,    Legal Department,
                 12920 SE 38th Street,    Bellevue, WA 98006-1350
28305777        E-mail/Text: tidewaterlegalebn@twcs.com Jan 22 2020 05:10:58         Tidewater Finance Company,
                 6520 Indian River Road,    Virginia Beach, VA 23464
28305782        EDI: USBANKARS.COM Jan 22 2020 08:58:00        US Bank,    1200 Energy Park Drive,
                 Saint Paul, MN 55108
28305780        EDI: USBANKARS.COM Jan 22 2020 08:58:00        US Bank,    425 Walnut St.,    Cincinnati, OH 45202
28305781        EDI: USBANKARS.COM Jan 22 2020 08:58:00        US Bank,    Attn: Bankruptcy Dept,    PO Box 5229,
                 Cincinnati, OH 45201-5229
28305786       +EDI: VERIZONCOMB.COM Jan 22 2020 08:58:00        Verizon Wireless,    Bankruptcy Department,
                 500 Technology Drive, Ste 550,    Weldon Spring, MO 63304-2225
28305788        E-mail/Text: ebankruptcy@woodforest.com Jan 22 2020 05:13:28         Woodforest National Bank,
                 PO Box 7889,    The Woodlands, TX 77387-7889
                                                                                                 TOTAL: 41

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                           TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-29693            Doc 17       Filed 01/23/20 Entered 01/23/20 23:39:40                         Desc Imaged
                                                Certificate of Notice Page 5 of 5


District/off: 0752-1                  User: admin                        Page 3 of 3                          Date Rcvd: Jan 21, 2020
                                      Form ID: 318                       Total Noticed: 86


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 21, 2020 at the address(es) listed below:
              Brenda Porter Helms, ESQ   brenda.helms@albanybank.com, bhelms@ecf.axosfs.com
              David M Siegel   on behalf of Debtor 2 Sherry A Hayes davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel   on behalf of Debtor 1 David A Hayes davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 4
